DETAILED ACTION
Status of Claims:
Claims 1-4, 9, and 10 are pending.
Claims 1, 3, and 4 are amended.
Claims 9 and 10 are new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. The applicant argues that the holding period of less than 4 hours and separation period of 20 -30 minutes are not disclosed by the combination of references and are significant because the maximum phycocyanin levels occur at a 2 hour holding period. This argument is not persuasive because there is no indication that phycocyanin levels decrease significantly or that separation is hindered at a holding time longer than 4 hours. Figure 6 appears to indicate that separation efficiency remains high between 5 minutes and 60 minutes and is dependent on the type of zooplankton being separated (fig, 23 does not provide any times greater than 30 minutes). As there is limited data outside of the claimed time ranges and the results provided outside of the claimed time ranges appears to be close to those within the claimed time there is no significance or unexpected results with respect to the claimed holding and separation times. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 9:
	The claims refer to “the zooplankton” there is insufficient antecedent basis for this limitation within the claims. 

Regarding Claim 4:
	The claim states “allowing the cyanobacteria… in the dark cool environment for about 2 hours” while claim 1 requires “a holding period of about 1 ½ to less than 4 hours.” It is not clear if this respiration period of claim 4 during the holding period of claim 1, such that the holding period is being limited to about 2 hours, or an additional time period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (USPN 3,900,982) in view of Reynolds et al, the article “Cyanobacterial dominance: The role of Buoyancy regulation in dynamic lake environments”, Graham et al, the article “Guidelines for Design and Sampling for Cyanobacterial Toxin and Taste-and Odor Studies in Lakes and Reservoirs” and Johnson, the paper “Microcystins in New Hampshire Lakes and Bioaccumulation in Zooplankton”.

Regarding Claim 1:

	Gale does not explicitly teach that the organisms are cyanobacteria, that the separate environment is a dark and cool environment, and keeping the sample in the environment for a about 1 ½ to less than 4 hours; and providing conditions for the sample to separate for an additional 20- 30 minute separation period within a plankton separating device having a darkened region and a transparent collection region extending below the darkened region, following the holding period, allowing the Cyanobacteria to separate from the zooplankton.
	Reynolds teaches that Cyanobacteria will separate based on buoyancy in cool environment in about four hours (20°C with ballast control) (see Table 3, pg. 34 right column) and that the rate of carbon fixation (ballast accumulation) is dependent of light intensity (see pg. 383 left column).
	Graham teaches that cyanobacteria should be stored in a cool dark environment to prevent degradation (see pg. 18).
	Johnson teaches a plankton separating device comprising a darkened region (darkened space) and a transparent collection region (bottom exposed to sunlight) extending below the darkened region (see pg. 28, Plankton sampling for ELISA analysis) and that separation can occur within 5 minutes.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). It would have been obvious to one skilled in the art to place the sample into a separating device as disclosed by Johnson because it is a known separation device 

Regarding Claim 2:
	Gale, as previously modified teaches the method of claim 1. 
	Gale does not teach that the net is a 50 µm plankton net.
	Gale further teaches that the mesh size adjustable (see col.1 lines 61-65) and that the net is for catching small organisms. It would therefore have been obvious to one skilled in the art to adjust the size of the net to control the size of organisms retained by the net. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a 

Regarding Claim 4:
	Gale as previously modified, teaches the method of claim 1 further comprising allowing the Cyanobacteria sample to undergo a process of respiration while in the dark and cool environment for about 2 hours, thereby allowing the consumption of carbohydrates within the Cyanobacteria, decreasing the weight of the carbohydrate ballast within the Cyanobacteria and increasing the relative buoyancy of the Cyanobacteria causing the Cyanobacteria to float (the cyanobacteria are in the same environment as claimed, therefore the same process is allowed to happen and the buoyancy will increase).

Regarding Claim 9:
	Gale teaches method for concentrating small aquatic organisms comprising: collecting a concentrated organisms sample from a body of water through the use of a mesh plankton net, wherein the collecting is performed by pulling the plankton net through the body of water, which causes the sample to reduce in volume to fill a cod end of the plankton net (water flows out and aquatic organism are retained in the bottom) (see col. 1 lines 60-63); placing the sample in a separate environment (poured into a collection jar) (see col. 1 lines 53-56.
	Gale does not explicitly teach that the organisms are cyanobacteria, that the separate environment is a dark and cool environment, and keeping the sample in the environment for a about 1 ½ to 2 1/2 hours; and providing conditions for the sample to separate for an additional 20- 30 minute separation period within a plankton separating device having a darkened region and a transparent collection region extending below the darkened region, following the holding period, allowing the Cyanobacteria to separate from the zooplankton.
	Reynolds teaches that Cyanobacteria will separate based on buoyancy in cool environment in about four hours (20°C with ballast control) (see Table 3, pg. 34 right column) and that the rate of carbon fixation (ballast accumulation) is dependent of light intensity (see pg. 383 left column).
	Graham teaches that cyanobacteria should be stored in a cool dark environment to prevent degradation (see pg. 18).
	Johnson teaches a plankton separating device comprising a darkened region (darkened space) and a transparent collection region (bottom exposed to sunlight) extending below the darkened region (see pg. 28, Plankton sampling for ELISA analysis) and that separation can occur within 5 minutes.
	Gale, Reynolds, and Graham are analogous inventions in the art of collecting aquatic organisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to collect cyanobacteria, as disclosed by Reynolds and Graham, with the plankton net of Gale, because through routine experimentation one skilled in the art would have found appropriate uses for a known collecting net. Applying a known technique (collecting and concentrating in the cod end of a plankton net) to a known device (method or product) (collecting cyanobacteria) ready for improvement to yield predictable results is likely to be obvious (see KSR International. Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), see MPEP §2143, D.). It would have further been obvious to one skilled in the art to replace the collection jar of Gale with the cool dark collection location of Graham because cyanobacteria can degrade in light (see Graham pg. 18). It would been obvious to one skilled in the art to keep the sample in the dark and cool environment for a 1 ½ to 2 1/2  hours (4-12 hours) because light based changes in buoyancy are dependent on light intensity (see Reynolds pg. 384 right column). Therefore one skilled in the art would have found it obvious to adjust the holding time to optimize the buoyancy change and try a time between about 1 ½ to 2 1/2  hours in order to allow for the separation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). It would have been obvious to one skilled in the art to place the sample into a separating device as disclosed by Johnson because it is a known separation device for plankton samples and one skilled in the art would have found it obvious to use a known device for it intended separation purpose, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would further have been obvious to use a separation time of 20 to 30 minutes because through routine experimentation one skilled in the art would have found appropriate separation times and there are no unexpected results associated with the 20 to 30 minute time range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,540,632 in view of Gale (USPN 3,900,982) in view of Reynolds et al, the article “Cyanobacterial dominance: The role of Buoyancy regulation ..

Regarding Claim 3:
	The combination of Gale, Reynolds, Graham, and Johnson teach the method of claim 1 (see rejection of claim 1 above).
	The claims of the Patent disclose a plankton separating device after the sample is collected, the plankton separating device comprising: a darkened chamber having an outer perimeter surrounding a central axis and a first inner width; a darkened transitional area extending from the darkened chamber along the central axis having a second inner width that is smaller than the first inner width; and a transparent collection container extending from the darkened transitional area along the central axis for allowing entrance of light therein, the transparent collection container of sufficient length to reinforce migration of plankton for separation, and extending beyond a point that makes about a 48° angle to the central axis (allowing for highly directional light) while extending to the nearest location of maximum outer perimeter dimension of the darkened chamber, and extending away beyond the point that makes about a 20 + 2° angle to the central axis while extending to the nearest location of the maximum outer perimeter dimension of the darkened chamber, the transparent collection container for collecting zooplankton so that samples of separated zooplankton and/or phytoplankton can be collected (see Claim 1).
	It would have been obvious to one skilled in the art to use the collection method of Gale (as modified) and the separation device of the claims of the patent because it is the simple combination of a known process with the claimed device, obviously resulting is separation of 

Regarding Claim 10:
	The combination of Gale, Reynolds, Graham, and Johnson teach the method as claimed, excluding the details of the separating device (see rejections of claims 1 and 9 above).
	The claims of the Patent disclose a plankton separating device after the sample is collected, the plankton separating device comprising: a darkened chamber having an outer perimeter surrounding a central axis and a first inner width; a darkened transitional area extending from the darkened chamber along the central axis having a second inner width that is smaller than the first inner width; and a transparent collection container extending from the darkened transitional area along the central axis for allowing entrance of light therein, the transparent collection container of sufficient length to reinforce migration of plankton for separation, and extending beyond a point that makes about a 48° angle to the central axis (allowing for highly directional light) while extending to the nearest location of maximum outer perimeter dimension of the darkened chamber, and extending away beyond the point that makes about a 20 + 2° angle to the central axis while extending to the nearest location of the maximum outer perimeter dimension of the darkened chamber, the transparent collection container for collecting zooplankton so that samples of separated zooplankton and/or phytoplankton can be collected (see Claim 1).
	It would have been obvious to one skilled in the art to use the collection method of Gale (as modified) and the separation device of the claims of the patent because it is the simple combination of a known process with the claimed device, obviously resulting is separation of the cyanobacteria. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,221,388 in view of Gale (USPN 3,900,982) in view of Reynolds et al, the article “Cyanobacterial dominance: The role of Buoyancy regulation in dynamic lake environments,” Graham et al, the article “Guidelines for Design and Sampling for Cyanobacterial Toxin and Taste-and Odor Studies in Lakes and Reservoirs” and Johnson, the paper “Microcystins in New Hampshire Lakes and Bioaccumulation in Zooplankton”.

Regarding Claim 3:
	The combination of Gale, Reynolds, Graham and Johnson teach the method of claim 1 (see rejection of claim 1 above).
	The claims of the Patent disclose a plankton separating device after the sample is collected, the plankton separating device comprising: a darkened chamber having an outer perimeter surrounding a central axis and a first inner width; a darkened transitional area extending from the darkened chamber along the central axis having a second inner width that is smaller than the first inner width; and a transparent collection container extending from the darkened transitional area along the central axis for allowing entrance of light therein, the transparent collection container of sufficient length to reinforce migration of plankton for separation, and extending beyond a point that makes about a 48° angle to the central axis (extending sufficient length to reinforce migration) while extending to the nearest location of maximum outer perimeter dimension of the darkened chamber, and extending away beyond 
	It would have been obvious to one skilled in the art to use the collection method of Gale (as modified) and the separation device of the claims of the patent because it is the simple combination of a known process with the claimed device, obviously resulting is separation of the cyanobacteria. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

The combination of Gale, Reynolds, Graham, and Johnson teach the method as claimed, excluding the details of the separating device (see rejections of claims 1 and 9 above).
	The claims of the Patent disclose a plankton separating device after the sample is collected, the plankton separating device comprising: a darkened chamber having an outer perimeter surrounding a central axis and a first inner width; a darkened transitional area extending from the darkened chamber along the central axis having a second inner width that is smaller than the first inner width; and a transparent collection container extending from the darkened transitional area along the central axis for allowing entrance of light therein, the transparent collection container of sufficient length to reinforce migration of plankton for separation, and extending beyond a point that makes about a 48° angle to the central axis (allowing for highly directional light) while extending to the nearest location of maximum outer perimeter dimension of the darkened chamber, and extending away beyond the point that makes about a 20 + 2° angle to the central axis while extending to the nearest location of the maximum outer perimeter dimension of the darkened chamber, the transparent collection container for collecting zooplankton so that samples of separated zooplankton and/or phytoplankton can be collected (see Claim 1).
	It would have been obvious to one skilled in the art to use the collection method of Gale (as modified) and the separation device of the claims of the patent because it is the simple combination of a known process with the claimed device, obviously resulting is separation of the cyanobacteria. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/16/2021